DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 10/27/2022.
Claims 3, 4, 5, 6, 9, 10, 11, 12, 15, 16, 17, 18 are cancelled.
Claims 1, 7, 13 are amended.
Claims 1, 2, 7, 8, 13, 14 are presented for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


 
Response to Arguments
Claim Rejections - 35 USC § 103

The Applicant argues that they have amended the claim and that due to this amendment the prior rejection should be withdrawn.

In response the argument is not persuasive.

Bas_2007 teaches:
page 12: “... images are displayed at a control room and are monitored by operators to detect any incidents such as accidents or unexpected road conditions. Video processors can typically classify vehicles by their length and report vehicle density and speed...”; 
page 14: “... approximate the values of size threshold for vehicle detection, and parameters such as the relative pixel speed. These parameters can later be used to estimate traffic flow...” 
page 4: “... vehicle detection is mainly obtained by comparison of current frame with the empty raod... temporal differencing...”; 
page 10: “... optical flow techniques have been used to estimate the motion between subsequent frames...”; 
page 18: “...... in the previous frames, we use the Euclidean distance between the optical flow estimator of the ith vehicle center position... and the observed vehicles’ position at time t... we denote the distance... displacement would be higher for closer pixel locations... the goal of optical flow calculation is to find the location... in the frame at time t+1 for an image point...”

The above teaches to extract relative pixel speed from images and use this data to determine traffic flow and that video processors can typically report vehicle speed. By teaching to use a video processor and to extract pixels this teaches that frames of the video are used to extract vehicle speeds of accidents. The teachings of using pixels and differences between frames at positions and time makes obvious to obtain travel speed according to distance and time between two frames from multiple images subsequent to a first frame.

Additionally; Ki_2007 teaches:

“an image processing unit that detects images which could be related to traffic crash” from “a digital video recorder” and that “vehicles are extracted by detecting moving parts in each frame based on a difference equation” and that “Rapid velocity variation is a useful descriptor of a traffic accident” and “hence, we use the variation rate of vehicle speed (acceleration and retardation) for accident detection. In the tracking process, we extract the speeds of the MVs, calculate the positive or negative acceleration of the vehicles, and used them for accident detection” (page 36). On this same page, Ki_2007 also teaches that “for the extraction of moving regions in a video sequence, an input image” is used and “at successive time instancts tk-1 and tk... the moving regions in which significant changes have been detected” are used. 

Again, this makes the limitation of “obtaining a travel speed of the accident vehicle when the accident happens according to a distance and a time between two frames from the multiple second image frames and the first image frame” obvious.

Therefore; the Applicant’s arguments are not persuasive.


End Response to Arguments

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 7, 13, 2, 8, 14, 5, 11, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Gelinske_2011 (US 2011/0171612 A1) in view of Bas_2007 (Road and Traffic Analysis from Video, Thesis Koc University 2007) in view of Alaniz_2016 (US 2016/0210383 A1) in view of Ki_2007 (Accident Detection System Using Image Processing and MDR, IJCSNS International Journal of Computer Science and Network Security, VOL. 7 No. 3, March 2007) in view of Dupuy_2001 (Generating a 3D Simulation of a Car Accident from a Written Description in Natural Language: the CarSim System, TASIP ’01: proceedings of the workshop on Temporal and spatial information processing July 13 2001).

Claim 1. Gelinske_2001 teaches “A method for simulating (par 3: “… synchronized playback of video recorded… and visually-modeled simulation of the same trip… the data is modeled into a visual simulation and synchronized with the recorded trip…” par 11: “… this allows for the user of the simulation to view both modeled data… as well as actual time-sequence still images or video… “) an accident scenario ( par 185: “… the synched playback invention could be viewed by authorities investigating an accident, and they could compare the data captured in the simulation, including the orientation, speed, and location of the truck, to the images from the video, representing the actions of the driver as well as the view out the front window…”) of a driverless vehicle (par 106: “FIG. 14 shows one implementation of a fleet operation quality management system. Data is captured from multiple instances of moving bodies 100 (e.g., trucks, automobiles, aircraft (e.g., airplanes, gliders), watercraft (e.g., boats), unmanned aircraft, unmanned ground vehicles, or any other vehicle in a vehicle fleet…”; par 141: “… data recordation may be initiated in any appropriate manner (e.g., automatically in the case of an unmanned vehicle…”) simulation [analysis/examining] method (par 3: “the present invention pertains generally to a system and method for providing… a visually-modeled simulation of the same trip or performance… the data is modeled into a visual simulation and synchronized with the recorded video imagery recorded during the same time period…”; par 5: “various methodologies have been developed that provide… analysis of prerecorded activities. One methodology provides a realistic, three-dimensional (3D) software simulation… simulation… simulation… simulation….”; par 146: “… the graphical simulator…”; par 153: “the present invention seeks to incorporate detailed simulation modeling data with actual in-flight video for a complete virtual simulation program for both training and for examining flight data after a malfunction has occurred…”), wherein the method comprises: obtaining an accident video from an accident video database of a management department (Fig 2 item 22: centralized database; Fig 10 item 1022: trip file database loads video data at 1013, item 1021 image/map database; par 106: “… navigation data or a trip file… this trip file… is sent in any appropriate manner to a main server 105, such as via an internet connection 108… and sends it for archiving in a central database 106 via a local area network… the remote access station 107 may also be used to view a particular trip file archived in the central database 106 by querying the main server 105 to retrieve the file from the central database 106…”; par 115 teaches that video data is included; Fig. 14B item 130 optimal video capture system; Fig. 17: step 1500, 1510: note there are two types of video obtainment disclosed. One when the video is obtained as part of the trip file data (e.g., at 1013 in figures 10) and the other is the obtainment of the video from the recording device itself because the recording device memory is a type of database; Par 185: “… the synched playback invention could be viewed by authorities investigating an accident, and they could compare the data captured in the simulation, including the orientation, speed, and location of the truck, to the images from the video, representing the actions of the driver as well as the view out the front window…”; par 153: “the present invention seeks to incorporate detailed simulation modeling data with actual in-flight video for a complete virtual simulation program for both training and for examining flight data after a malfunction has occurred…” Note: while all malfunctions may not be catastrophic all malfunctions are a type of accident in that they are unintended or unexpected (i.e., accidental) system behaviors. );



obtaining, from the accident video (Fig. 14B 130: video capture system), 









 constructing a simulated accident scenario (par 185: “… the synched playback invention could be viewed by authorities investigating an accident, and they could compare the data captured in the simulation, including the orientation, speed, and location of the truck, to the images from the video, representing the actions of the driver as well as the view out the front window…”; par 12: “an alternative embodiment of the present invention uses recovered synched simulation and video recorded data, along with recorded audio data from within the aircraft, to determine the source of a malfunction within an aircraft after an incident has occurred…”)

and the travel speed of the accident vehicle (par 185: “... invention could be viewed by authorities investigating an accident, and they could compare the data captured in the simulation, including the orientation, speed, and location of the truck, to the images from the video...”)

for  [analysis/examining] par 5: “various methodologies have been developed that provide… analysis of prerecorded activities. One methodology provides a realistic, three-dimensional (3D) software simulation… simulation… simulation… simulation….”; par 146: “… the graphical simulator…”; par 153: “the present invention seeks to incorporate detailed simulation modeling data with actual in-flight video for a complete virtual simulation program for both training and for examining flight data after a malfunction has occurred…”), by a tester (abstract: “… user of the simulation to view…”; par 5: “… user can complete a simulated flight and then play the simulation back to analyze their performance…”; par 11: “… this allows for the user of the simulation to view both modeled data of the flight, as well as actual time-sequenced still images or video…”; par 84: “… graphical user interface (GUI)… and displays the recreated event on the computer monitor… a typical graphical user interface (GUI) window…”; par 101: “… the desk-top application then responds to user inputs 1019 allowing the user to play back the trip visualization…”; par 161: “… the simulation application 1105 also… controlling simulation play-back… so that it is possible to play, pause, fast forward, rewind… that allows the user to quickly go to any point…”; par 185: “… authorities investigating an accident…” NOTE: authorities using the simulation software to investigate an accident and/or analyze a vehicle operator’s performance is construed to be a “tester.”), vehicle behaviors of a simulated  (page 17 item 2: “… simulated movement of said object along said travel path…”; page 17 item 4: “synthetic visualization comprising a simulated travel path for said object…”; par 84: “… a simulated gauge panel 72B provides a functioning set of simulated aircraft gauges and instruments…”; par 102: “… simulated flight instruments 72B…” NOTE: vehicle behaviors include the behavior of individual vehicle parts such as gauges as well as gross movements along a travel path. ) driverless vehicle (par 106: “FIG. 14 shows one implementation of a fleet operation quality management system. Data is captured from multiple instances of moving bodies 100 (e.g., trucks, automobiles, aircraft (e.g., airplanes, gliders), watercraft (e.g., boats), unmanned aircraft, unmanned ground vehicles, or any other vehicle in a vehicle fleet…”; par 141: “… data recordation may be initiated in any appropriate manner (e.g., automatically in the case of an unmanned vehicle…”) in the simulated accident scenario (Par 185: “… the synched playback invention could be viewed by authorities investigating an accident, and they could compare the data captured in the simulation, including the orientation, speed, and location of the truck, to the images from the video, representing the actions of the driver as well as the view out the front window…”; par 153: “the present invention seeks to incorporate detailed simulation modeling data with actual in-flight video for a complete virtual simulation program for both training and for examining flight data after a malfunction has occurred…” NOTE: while all malfunctions may not be catastrophic all malfunctions are a type of accident in that they are unintended or unexpected (i.e., accidental) system behaviors. )



displaying the multiple image frames obtained from an accident video to the tester so that the tester in turn in time sequence of frames, (abstract: “… user of the simulation to view both modeled data… as well as actual time-sequenced still images or video…”; par 11: “… user of the simulation to view both modeled data… as well as actual time-sequenced still images or video…”; par 164: “… time-sequenced still images or other visual imagery, including photographed still images taken at a specific time intervals, may be used in place of live video…”; 185: “… it should be obvious to one skilled in the art that the present invention could be installed on any kind of vehicle, such as a truck, automobile, or similar ground-based vehicle… would provide invaluable in recreating events such as collisions that occurred with the truck. The synched playback invention could be viewed by authorities investigating an accident, and they could compare the data captured in the simulation, including the orientation, speed, and location of the truck, to the images from the video…” NOTE: the tester is a user and authorities investigating an accident are users and therefore testers. Additionally, the user views “time-sequenced still images” (plural). Therefore, displayed to the user are multiple accident scenario information image frames.)








While Gelinske_2001 simulation for analysis and examining which may properly imply to one of ordinary skill in the art the notion of testing, Gelinske_2001 does not explicitly teach “testing.”

While Gelinske_2001 teaches the management of fleet operations which is a teaching of a large organization which might properly imply to one of ordinary skill in the art that a fleet management organization would have divisions (i.e., departments) in the organization, Gelinske_2001 does not explicitly teach a group/division/department concerned with “traffic” management.

While Gelinske_2001 teaches to obtain vehicle accident information and to incorporate video into a vehicle simulation; Gelinske_2001 does not explicitly teach that the data is obtained “according to the multiple second image frames and the first image frame” or, for example, by extracting data from the video.

Additionally; while Gelinske_2001 clearly teaches multiple image frames (abstract, par 11, par 164), and while this might properly imply to one of ordinary skill in the art multiple first, second, and third image frames, and while Gelinske_2001 teaches to investigate an accident by viewing the multiple images to obtain orientation, speed, location, etc. (par 185) and while this might properly be found to make the limitation of a tester (i.e., user) constituting an accident scenario information according to at least the multiple second image frames and the first image frames, and receiving the accident scenario information by the tester; Gelinske_2001 does not explicitly recite this.

Further; while Gelinske_2001 clearly teaches to gather and use vehicle speed of an accident for analysis (par 185) this does not explicitly teach “obtaining a travel speed of the accident vehicle when the accident happens according to a distance and a time between two frames from the multiple second image frames and the first image frame; and”



Therefore; Gelinske_2001 does not explicitly teach “screening the accident video to obtain a first image frame at a time instant when the accident happens; obtaining, from the accident video, a multiple second image frames that are before the first image frame at the time instant when the accident happens and can record travel trajectories of an accident vehicle and an accident object other than the accident vehicle;” nor obtaining from the accident video “multiple third image frames that are after the first image frame at the time instant when the accident happens;” nor “according to the multiple third image frames, the multiple second image frames, and the first image frame, extracting the accident vehicle, a travel trajectory, the accident vehicle, the accident object, and the travel trajectory of the accident object” nor “extracting a road topological structure of an accident site according to the multiple third image frames the multiple second image frames, and the first image frame; and” nor “according to the road topological structure” nor “wherein obtaining the road topological structure according to the multiple third image frames, the multiple second image frames, and the first image frame comprises: displaying the multiple second image frames and the first image frame to the tester so that the tester constitutes accident scenario information according to at least the multiple second image framesand the first image frame, and receiving the accident scenario information by the tester” nor “wherein the obtaining the road topological structure according to the multiple third image frames, the multiple second image frames and the first image frame further comprises: extracting time when the accident happens according to the first image frame and respective second image frames; and extracting weather conditions when the accident happens according to the first image frame and respective second image frames” nor “based on which the tester constitutes accident scenario information which is directly described with words, wherein the simulated accident scenario is constructed based on the accident scenario information,” nor “obtaining a travel speed of the accident vehicle when the accident happens according to a distance and a time between two frames from the multiple second image frames and the first image frame; and”



Bas_2007; however, teaches “traffic” management department  (page 2: “… the Traffic Control Center of Istanbul Municipality collects real-time images using a video processor system consisting of 110 cameras of various characteristics… to detect any incidents such as accidents or unexpected road conditions…”; page 3: “… Drive-Safe project that is supported by the State Planning Organization is currently in progress… purpose of reducing accidents… to achieve these primary goals, critical data is being collected from multimodal sensors (such as cameras, microphones, and other sensors) to build a unique databank…”) and data is obtained “according to the accident video” (Page 9: “… city of Istanbul… any analysis aimed at improving the problems related to congestion and enabling efficient transportation within the city requires collection of reliable data. In order to monitor the traffic flow, Istanbul municipality has installed more than 110 video camera… Hence, it is of interest to digitally process and analyze these videos in real-time in order to extract reliable data and traffic flow and to detect traffic events. For example, as a result of such video analysis, traffic density in major arteries can be estimated and the least congested routes and travel time estimates can be computed and transmitted to drivers over cell phones. In addition, the video may be analyzed to automatically detect events such as accidents and traffic violations, as well as snow accumulation and other weather conditions. The data may also be used as input for traffic models and related planning problems…”).

Bas_2007 also teaches “extracting a road topological structure (page 7: “… this work aims at to implement a lane detection scheme…”; page 12: “… an algorithm that detects lane-dividing lines…”)

of an accident site according to the multiple third image frames the multiple second image frames, and the first image frame; and” (page 9 section 2.1: “… digitally process and analyze these videos in real-time in order to extract… and to detect traffic events… the videos may be analyzed to automatically detect events such as accidents…”; page 13: “… after t frames…”; page 14: “… a mask of the road is extracted from the vehicle trajectories to reduce the search space (Figure 2.2). This mask is also used to fit a cubic road equation that approximates the road curvature…”) and  “according to the road topological structure” (page 20: “… we define a boundary on the image for each outbound and inbound lane to form a region of interest… we detect that the position of a tracked vehicle gets out of this region…”; page 64 – 65: “… road monitoring system where adaptive bounding box size is used to detect track vehicles according to their estimated distance from the camera. Automatically detected road mask is used to improve system performance…”) and “wherein the obtaining the road topological structure according to the multiple third image frames, the multiple second image frames and the first image frame further comprises: extracting time when the accident happens according to the first image frame and respective second image frames (page 18: “... observed vehicle position... the observed vehicle position at time t(θt). We denote this distance by δ(It,I,θt)... the goal of optimal flow calculation is to find the location V = u+d in the fram at time t +1 for an image point... at time t, ...” NOTE: Galinske_2011, as cited above (par 151), teaches to use video or sequenced still images to predict vehicle position/motion/direction and Bas_2007 teaches to extract the time from images as part of the process of predicting vehicle position. Therefore, the combination of Galinske_2011 and Bos_2007 makes obvious to extract time when the accident happens according to multiple image frames for the benefit of calculating/predicting vehicle motion/direction/position when an accident occurs) ; and extracting weather conditions when the accident happens according to the first image frame and respective second image frames” (page 9 section 2.1 par 1: “... digitally process and analyze these videos in real-time in order to extract reliable data... to detect traffic events... the video may be analyzed to automatically detect events such as accidents and traffic violations, as well as snow accumulation and other weather conditions. The data may also be used as input for traffic models and related planning programs...”)

Additionally; Bas_2007 also makes obvious “obtaining a travel speed of the accident vehicle when the accident happens according to a distance and a time between two frames from the multiple second image frames and the first image frame” (page 12: “... images are displayed at a control room and are monitored by operators to detect any incidents such as accidents or unexpected road conditions. Video processors can typically classify vehicles by their length and report vehicle density and speed...”; page 14: “... approximate the values of size threshold for vehicle detection, and parameters such as the relative pixel speed. These parameters can later be used to estimate traffic flow...” 
page 4: “... vehicle detection is mainly obtained by comparison of current frame with the empty raod... temporal differencing...”; page 10: “... optical flow techniques have been used to estimate the motion between subsequent frames...”; page 18: “...... in the previous frames, we use the Euclidean distance between the optical flow estimator of the ith vehicle center position... and the observed vehicles’ position at time t... we denote the distance... displacement would be higher for closer pixel locations... the goal of optical flow calculation is to find the location... in the frame at time t+1 for an image point...”
NOTE: this teaches to extract relative pixel speed from images and use this data to determine traffic flow and that video processors can typically report vehicle speed. By teaching to use a video processor and to extract pixels this teaches that frames of the video are used to extract vehicle speeds of accidents. The teachings of using pixels and differences between frames at positions and time makes obvious to obtain travel speed according to distance and time between two frames from multiple images subsequent to a first frame.).


Gelinske_2001 and Bas_2007 are analogous art because they are from the same field of endeavor called vehicles. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Gelinske_2001 and Bas_2007. The rationale for doing so would have been that Gelinske_2001 teaches to obtain data regarding the behavior of a fleet of vehicles where the data include video data and to use the data to model the vehicle behavior including accidents. Bas_2007 teaches to extract vehicle behavior data from videos in order to detect accidents and that the data extracted from video can be used in modeling. Therefore it would have been obvious to combine videos taught by Gelinske_2001 with extracting data from the videos for a traffic management department as taught by Bas_2007 for the benefit of detecting accidents and using the data in traffic modeling (Bas_2007 page 9) to obtain the invention as specified in the claims.

Gelinske_2001 and Bas_2007 does not explicitly teach “testing.”

While Gelinske_2001 teaches to obtain vehicle accident information and to incorporate video into a vehicle simulation and that there are multiple frames over time which implies a plurality of image frames; Gelinske_2001 and Bas_2007 does not explicitly teach that the data is obtained “according to the multiple second image frames and the first image frame” nor “ multiple third image frames”

Gelinske_2001 and Bas_2007does not explicitly teach “screening the accident video to obtain a first image frame at a time instant when the accident happens; obtaining, from the accident video, a multiple second image frames that are before the first image frame at the time instant when the accident happens and can record travel trajectories of an accident vehicle and an accident object other than the accident vehicle;” nor obtaining from the accident video “multiple third image frames that are after the first image frame at the time instant when the accident happens;” nor “according to the multiple third image frames, the multiple second image frames, and the first image frame, extracting the accident vehicle, a travel trajectory, the accident vehicle, the accident object, and the travel trajectory of the accident object” nor “wherein obtaining the road topological structure according to the multiple third image frames, the multiple second image frames, and the first image frame comprises:

displaying the multiple second image frames and the first image frame to the tester so that the tester constitutes accident scenario information according to at least the multiple second image frames
and the first image frame, and
receiving the accident scenario information by the tester” nor “based on which the tester constitutes accident scenario information which is directly described with words, wherein the simulated accident scenario is constructed based on the accident scenario information,”



Alaniz_2016; however, teaches “testing” vehicle behaviors of simulated driverless vehicle in the simulated environment (Figure 4 block 430: “generate testing/training data”; par 8: “developing an autonomous vehicle includes testing autonomous processes relative to the driving environment. Diverse test scenarios are used to thoroughly validate the autonomous processes. A virtual environment is disclosed as an alternative to real-world testing…”)

Gelinske_2001 and Bas_2007 and Alaniz_2016 are analogous art because they are from the same field of endeavor called vehicles. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Gelinske_2001 and Alaniz_2016. The rationale for doing so would have been that Gelinske_2001 teaches to obtain accident data pertaining to unmanned vehicles including ground vehicles (par 106) and simulate accident scenarios for ground vehicles (par 185). Alaniz_2016 teaches that the development of autonomous (non-manned) vehicles includes thoroughly testing their autonomous processes is a wide range of scenarios and that doing so virtually using a virtual testbed of scenarios can minimize risk associated with scenarios that are dangerous or difficult to simulate making it easier to test a wide range and a large number of scenarios (par 8) Therefore it would have been obvious to combine the accident scenarios taught by Gelinske_2001 with the testing simulation of Alaniz_2016 for the benefit of being able to simulate dangerous accident scenarios with minimal risk to obtain the invention as specified in the claims.

Gelinske_2001 and Bas_2007 and Alaniz_2016 does not explicitly teach “screening the accident video to obtain a first image frame at a time instant when the accident happens; obtaining, from the accident video, a multiple second image frames that are before the first image frame at the time instant when the accident happens and can record travel trajectories of an accident vehicle and an accident object other than the accident vehicle;” nor obtaining from the accident video “multiple third image frames that are after the first image frame at the time instant when the accident happens;” nor “according to the multiple third image frames, the multiple second image frames, and the first image frame, extracting the accident vehicle, a travel trajectory, the accident vehicle, the accident object, and the travel trajectory of the accident object” nor “wherein obtaining the road topological structure according to the multiple third image frames, the multiple second image frames, and the first image frame comprises:

displaying the multiple second image frames and the first image frame to the tester so that the tester constitutes accident scenario information according to at least the multiple second image frames
and the first image frame, and
receiving the accident scenario information by the tester” nor “based on which the tester constitutes accident scenario information which is directly described with words, wherein the simulated accident scenario is constructed based on the accident scenario information,”


While Gelinske_2001 teaches to obtain vehicle accident information and to incorporate video into a vehicle simulation; Gelinske_2001 does not explicitly teach that the data is obtained “according to the multiple second image frames and the first image frame” nor “multiple third image frames”

Ki_2007; however, makes obvious “screening the accident video to obtain a first image frame at a time instant when the accident happens; obtaining, from the accident video, a multiple second image frames that are before the first image frame at the time instant when the accident happens (page 36 section 3.1 Tk-1 and Tk Fig. 2 illustrates iteration for each frame) and can record travel trajectories of an accident vehicle  and an accident object other than the accident vehicle;” (Fig 2 “direction”; page 36 section 3.2 feature extraction includes “direction”; page 37 step 3 is extract direction of the MV) and “according to the multiple second image frames and the first image frame” (Fig 2, Fig 3; page 37 step 3 extract features: velocity, position, area, direction) and obtaining from the accident video “multiple third image frames that are after the first image frame at the time instant when the accident happens;” and “according to the multiple third image frames, the multiple second image frames, and the first image frame, extracting the accident vehicle, a travel trajectory, the accident vehicle, the accident object, and the travel trajectory of the accident object” (page 36 section 2.2: “… include five seconds before the event and five seconds after the event…” page 36 section 3.1; Fig 2) and “wherein the obtaining the road topological structure according to the multiple third image frames and the first image frame specifically comprises: displaying the multiple second image frames and the first image frame to a tester (page 36 section 2.2: “image processing unit” page 39 section 6: “image processing system”) so that the tester [extracts] information according to at least the multiple second image frames and the first image frame (Figure 2, page 37 steps 1 – 3; Figure 3); r

Gelinske_2001 and Bas_2007 and Alaniz_2016 and Ki_2007 are analogous art because they are from the same field of endeavor called vehicles. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Bas_2007 and Ki_2007. The rationale for doing so would have been that Bas_2007 teaches to extract accident data from video images and Ki_2007 teaches an accident detection algorithm for processing video images. Therefore it would have been obvious to combine Bas_2007 and Ki_2007 for the benefit of extracting accident information from video images with a computer algorithm to obtain the invention as specified in the claims.

While Ki_2007 clearly teaches that to extract accident scenario information (Fig 2; page 37 steps 1 – 3)
and constitute that information in to a data registry (page 37 section; 4 figure 3) in order to improve interoperability (page 37 section 4 par 1: “to improve the interoperability, we designed a metadata registry that manages the accident data”; abstract: “…we suggest and design the metadata registry for the system to improve the interoperability…”) in order to analyze collisions (page 35 section 1 par 1); Ki_2007 does not explicitly teach that such a data registry constitution is accident scenario provided to be interoperable with a simulation or scene generator.

Therefore Ki_2007 does not explicitly teach “constitutes the accident scenario” nor “receiving the accident scenario information input by the tester.”

Alaniz_2016; however, does teaches providing scenario information by the tester at Figure 4 block 410 and 430; par 29: “… receive user inputs that select various testing parameters… selecting the type of driving conditions… selection of weather conditions, lighting conditions… as well as a selection of any other factors including the type of road or area…” NOTE: receiving the accident scenario information input by the tester is interpreted according to the instant specification which discloses that the constructed scenario may be described with words and provided “through a human-machine interface module such as a mouse of keyboard (page 14 lines 1 – 5). Therefore user inputs are properly interpreted as receiving the accident scenario information input by the tester.

It would have been obvious to combine the data registry/database taught by Ki_2007 with the testing/simulation system taught by Alaniz_2016 because Ki_2007 teaches that the purpose of the registry/database is to improve interoperability for analyzing collisions and Alaniz_2016 teaches a system for testing and analyzing processes relative to the driving environment (par 8) that minimize risk associated with simulating dangerous or difficult scenarios (par 8) and accidents are dangerous and difficult scenarios.

Therefore the limitation of “receiving the accident scenario information input by the tester.” is made obvious.

Gelinske_2011 in view of Bas_2007 in view of Alaniz_2016 in view of Ki_2007; however, do not explicitly teach “based on which the tester constitutes accident scenario information which is directly described with words, wherein the simulated accident scenario is constructed based on the accident scenario information”


(page 1 abstract: “visualize and animate 3D scenes from car accident reports, written in French. The problem of generating such a 3D simulation can be divided into two subtasks: the linguistic analysis and the virtual scene generation... the CARSIM system first processes written reports, gathers relevant information, and converts it into a formal description. Then, it creates the corresponding 3D scene and animates the vehicles...”; page 1 section 1 par 1: “... system to visualize and animate a 3D scene from a written description...”; Figure 1 illustrates using a linguistic analysis to process a written document (i.e., accident report) to generate a 3D simulation/virtual scene. page 1 – 2 section 2 “formal representation I CarSim illustrates the written text of an accident report in French. NOTE: The text was written by a human.)

Gelinske_2011 in view of Bas_2007 in view of Alaniz_2016 in view of Ki_2007 and Dupuy_2001 are analogous art because they are from the same field of endeavor called vehicles.  Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Gelinske_2011 and Dupuy_2001. The rationale for doing so would have been that Gelinske_2011 teaches display a video of an accident to a user (tester) and for the tester to compare the video of the accident to a simulation of the accident. Dupuy_2001 teaches that it is known to generate a textual description of a traffic scenario and that this is called an accident report. Dupuy_2001 also teaches that it is known to generate a written text description from a video. Dupuy_2001 also teaches to convert an accident report written by a human into a 3D simulation. Therefore, it would have been obvious to combine Gelinske_2011 and Dupuy_2001 for the benefit comparing the video to a simulation as taught by Gelinske_2011 to obtain the claimed invention.




Claim 7. The limitations of claim 7 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally, Gelinske_2001 teaches the further limitations of “a computer device, wherein the computer device comprises: one or more processors, a memory for storing one or more programs, the one or more programs, when executed by said one or more processors, enabling said one or more processors to implement the following operations:” (FIG. 2, 14, 14A).

Claim 13. The limitations of claim 13 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally, Gelinske_2001 teaches the further limitations of “a computer readable medium on which a computer program is stored, wherein the program, when executed by the processor, implements the following operation:” (par 64: “… memory device. Software on the computer 20 is used to process an replay the data for the operator…”; par 89: “… desktop session and exiting the software…”; par 182: “… system, where software on the playback system exists to read, interpret, and playback the various data streams contained within in a synchronized manner…”).

Claim 2, 8, 14. Gelinske_2001 and Bas_2007 and Alaniz_2016 and Ki_2007 in view of Dupuy_2001  teach the limitations of claim 1, 7, and 13. Gelinske_2001 also makes obvious “wherein the obtaining an accident video from an accident video database of a traffic management department specifically comprises: Filtering the accident video database of the traffic management department to get the accident video with a motor vehicle accident tag” (FIG. 22 916: “server parses trip data against flight profile rules and tags ‘exceedances’ or events”; Fig 21 “matches exceedances” with GAU ID as a tag par 139: “… an identification number 803 is provided for each deviation…” NOTE: the trip data includes video and the trip data is stores in a central archive database). 

Claim 5, 11, 17. Gelinske_2011 in view of Bas_2007 in view of Alaniz_2016 in view of Ki_2007 in view of Dupuy_2001 teaches all the limitations of claims 1, 7, 13. Bas_2007 also makes obvious “wherein the obtaining the accident scenario information according to the multiple second image frames and the first image frame further comprise:and/or extracting weather conditions when the accident happens according to the first image and respective second image frames (page 9: “the videos may be analyzed to automatically detect events such as accidents… as well as snow accumulation and other weather conditions…”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127